DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 22 is missing.


Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-12, 14-16, 21, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Publication No.20090282910) in view of Ehinger (U.S. Publication No. 20170284535).
Regarding claim 1, Song teaches a liquid tank level measurement system, the system comprising: an accelerometer (Figs.1-2, 2 “accelerometers”) attached to a wall of the liquid tank (Figs.1-2, “vessel”), the accelerometer operable to measure a vibration in the wall (Paragraph 17); and an instrument electronically connected to the accelerometer, and operable to determine a liquid level in the liquid tank responsive to a vibration measurement received from the accelerometer (Paragraph 17).
Song is silent about a gearbox comprising a lubricant tank and the liquid is a lubricant.
Ehinger teaches a gearbox comprising a lubricant tank (Fig.4, 511 and 521) and the liquid is a lubricant (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Song’s accelerometer to measure Ehinger’s gearbox lubricant level because Song’s liquid level sensor is more accurate, non-intrusive and simple to install as taught by Song, also it would detect lubricant leak in Ehinger’s gearbox.

However, it is well known in the art that if accuracy is not a priority, a 3-axis/multi-axis accelerometer could be replaced by a single-axis accelerometer to reduce cost.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a single-axis accelerometer instead of a 3-axis/multi-axis accelerometer, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, the combination of Song and Ehinger teaches all the features of claim 1 as outlined above, Song further teaches wherein the accelerometer comprises a plurality of vertically separated accelerometers (As shown in Figs.1-2).
Regarding claim 12, Song teaches a system comprising: a liquid in the tank (Figs.1-2, “vessel”); an accelerometer (Figs.1-2, 2 “accelerometers”) attached to the tank and operable to measure a vibration in the tank; and an instrument electronically connected to the accelerometer and operable to communicate a level of the liquid in the tank responsive to a vibration measurement received from the accelerometer (Paragraph 17).
Song is silent about the tank is in an aircraft, a gearbox comprising a tank and the liquid is a lubricant.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Song’s accelerometer to measure Ehinger’s gearbox lubricant level because Song’s liquid level sensor is more accurate, non-intrusive and simple to install as taught by Song, also it would detect lubricant leak in Ehinger’s gearbox.
Regarding claim 14, the combination of Song and Ehinger teaches all the features of claim 12 as outlined above, the combination of Song and Ehinger is silent about the accelerometer consists of a single-axis accelerometer.
However, it is well known in the art that if accuracy is not a priority, a 3-axis/multi-axis accelerometer could be replaced by a single-axis accelerometer to reduce cost.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a single-axis accelerometer instead of a 3-axis/multi-axis accelerometer, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, the combination of Song and Ehinger teaches all the features of claim 12 as outlined above, Song further teaches wherein the accelerometer comprises a plurality of vertically separated accelerometers (As shown in Figs.1-2).
Regarding claim 16, Song teaches a method, comprising: measuring, with an accelerometer (Figs.1-2, 2 “accelerometers”), a continuous forcing frequency 
Song is silent about the liquid is a lubricant and monitoring a lubricant level in an operating aircraft, the aircraft comprising an engine connected to a rotor through a gearbox, the gearbox comprising a lubricant tank.
Ehinger teaches the liquid is a lubricant and monitoring a lubricant level in an operating aircraft (Paragraph 57), the aircraft comprising an engine connected to a rotor through a gearbox (Paragraph 20), the gearbox comprising a lubricant tank (Fig.4, 511 and 521).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Song’s accelerometer to measure Ehinger’s gearbox lubricant level because Song’s liquid level sensor is more accurate, non-intrusive and simple to install as taught by Song, also it would detect lubricant leak in Ehinger’s gearbox.
Regarding claim 21, the combination of Song and Ehinger teaches all the features of claim 16 as outlined above, Ehinger further teaches wherein the lubricant level is communicated to a flight computer (Fig.8 and paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Song’s accelerometer to measure Ehinger’s gearbox lubricant level because Song’s liquid level sensor is more accurate, non-intrusive and simple to install as taught by Song, also it would detect lubricant leak in Ehinger’s gearbox.

Regarding claim 27, the combination of Song and Ehinger teaches all the features of claim 12 as outlined above, Ehinger further teaches wherein the gearbox is connected to a rotor and to an engine (Paragraph 20).
Regarding claim 28, the combination of Song and Ehinger teaches all the features of claim 12 as outlined above, the combination of Song and Ehinger is silent about wherein the vibration is a forcing frequency of the aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use forcing frequency of the aircraft as vibration for Song’s accelerometer, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 29, the combination of Song and Ehinger teaches all the features of claim 12 as outlined above, Ehinger further teaches wherein the gearbox is connected to a rotor and to an engine (Paragraph 20).
The combination of Song and Ehinger is silent about wherein the vibration is a forcing frequency of the aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use forcing frequency of the aircraft as vibration for Song’s accelerometer, since it has been held to be within the general skill of a KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 2-3 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Publication No.20090282910) in view of Ehinger (U.S. Publication No. 20170284535) and Young et al. (U.S. Publication No. 20030015036).
Regarding claim 2, the combination of Song and Ehinger teaches all the features of claim 1 as outlined above, the combination of Song and Ehinger is silent about wherein the instrument is operable to communicate an alarm when the lubricant level is below a threshold level.
Young teaches wherein the instrument is operable to communicate an alarm when the liquid level is below a threshold level (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to only provide a signal in low liquid level condition in Song’s invention because it would reduce cost and simplifies Song’s invention if continuous liquid level display is not required.
Regarding claim 3, the combination of Song, Ehinger and Young teaches all the features of claim 1 as outlined above, Young further teaches wherein the alarm is an audible alarm (Paragraphs 25 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use audible alarm in Song’s inventing because if the liquid level gauge is blocked from a user’s view, a user could still hear the alarm.

Young teaches wherein the communicating comprises communicating an alarm when the lubricant level is at or below a threshold level (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to only provide a signal in low liquid level condition in Song’s invention because it would reduce cost and simplifies Song’s invention if continuous liquid level display is not required.
Regarding claim 25, the combination of Song and Ehinger teaches all the features of claim 16 as outlined above, the combination of Song and Ehinger is silent about wherein the communicating consists of communicating the lubricant level when it is at or below a threshold level.
Young teaches wherein the communicating consists of communicating the lubricant level when it is at or below a threshold level (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to only provide a signal in low liquid level condition in Song’s invention because it would reduce cost and simplifies Song’s invention if continuous liquid level display is not required.
Regarding claim 26, the combination of Song, Ehinger and Young teaches all the features of claim 25 as outlined above, Song further teaches wherein the accelerometer includes two or more vertically separated accelerometers (As shown in Figs.1-2).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Publication No.20090282910) in view of Ehinger (U.S. Publication No. 20170284535) and Crouse et al. (U.S. Publication No. 20180044159).
Regarding claim 4, the combination of Song and Ehinger teaches all the features of claim 1 as outlined above, the combination of Song and Ehinger is silent about wherein the vibration measurement is along an axis normal to the wall.
Crouse teaches wherein the vibration measurement consists of a measurement along an axis normal to the wall (Paragraph 47, “3-axis solid-state accelerometer”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 3-axis accelerometer in Song’s invention because it is more accurate.
Regarding claim 5, the combination of Song and Ehinger teaches all the features of claim 1 as outlined above, the combination of Song and Ehinger is silent about wherein the accelerometer consists of a single-axis accelerometer and the vibration measurement consists of a measurement along an axis normal to the wall.
Crouse teaches wherein the vibration measurement consists of a measurement along an axis normal to the wall (Paragraph 47, “3-axis solid-state accelerometer”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 3-axis accelerometer in Song’s invention because it is more accurate.
The combination of Song, Ehinger and Crouse is silent about the accelerometer consists of a single-axis accelerometer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a single-axis accelerometer instead of a 3-axis accelerometer, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, the combination of Song and Ehinger teaches all the features of claim 1 as outlined above, the combination of Song and Ehinger is silent about wherein the vibration measurement comprises a measurement along more than one axis.
Crouse teaches the vibration measurement comprises a measurement along more than one axis (Paragraph 47, “3-axis solid-state accelerometer”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 3-axis accelerometer in Song’s invention because it is more accurate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861